Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
	Applicant's arguments filed 07-08-2022 have been fully considered and, when taken together with the changes made by the Examiner’s Amendment found infra, are persuasive.  The outstanding rejections of the claims under 35 USC Sec. 103(a) presented in the previous Office Action are withdrawn. 

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Samuel C. Means (Reg. No. 71,517),  on 08-24-2022 .

Claims are amended as follows:
1.	(Currently Amendment) A computing apparatus, comprising:
a processor having a plurality of execution units configured to execute instructions programmed for the processor, the processor comprising encryption logic configured to encrypt data; and 
a random access memory device coupled to the processor to provide random access memory to the processor, the random access memory device comprising an exclusive or (XOR) engine configured to perform exclusive or (XOR) operations on data stored in the random access memory device;
wherein the processor is configured to implement the encryption logic to encrypt the data for storing in the random access memory device using the XOR operations performed by the XOR engine, and the processor is further configured to decrypt data retrieved from the random access memory device; and 
wherein the processor is in communication with the XOR engine of the random access memory device to cause the XOR engine to perform the 

		5.	(Canceled)

		6.	(Currently Amendment) The computing apparatus of claim 3, wherein the encryption logic further configures the processor to decrypt data 			retrieved from the random access using XOR operations performed by the XOR engine in the 			random access memory device.

             8.	   (Currently Amendment) A random access memory device, comprising:
a plurality of memory  cells configured to be randomly accessed by a processor, wherein the processor has a plurality of execution units configured to execute instructions programmed for the processor, the processor comprising encryption logic configured to encrypt data; and 
an exclusive or (XOR) engine coupled to the memory  cells configured to perform exclusive or (XOR) operations on data stored in the random access memory device;
wherein the processor is configured to implement the encryption logic to encrypt the data for storing in the random access memory device using the XOR operations performed by the XOR engine, and the processor is further configured to decrypt data retrieved from the random access memory device; and 
wherein the processor is in communication with the XOR engine of the random access memory device to cause the XOR engine to perform the XOR operations for encrypting data for storing in the random access memory device and decrypting data retrieved from the random access memory device.

             10.	( Currently  Amendment) The random access memory device of claim 9, 	wherein the random access memory device includes [[a]] the plurality of memory 	cells and the XOR engine configured on a same substrate.

		12.	(Canceled)

	13.	(Currently Amendment) The random access memory device of claim 10, 	wherein the encryption logic further configures the 	processor to decrypt data retrieved from the random access using XOR operations performed by 	the XOR engine in the random access memory device.

	15.	(Currently Amendment) A processor, comprising:
a plurality of execution circuits configured to execute instructions programmed for the processor the processor,  is configured to be coupled to a random access memory device to randomly access memory units provided in the random access memory device, the random access memory device having an exclusive or (XOR) engine configured to perform exclusive or (XOR) operations on data stored in the random access memory device; and
an encryption logic configured to be implemented by the processor using the XOR operations performed by the XOR engine to encrypt data for storing in the random access memory device and decrypt data retrieved from the random access memory device, wherein the processor is in communication with the XOR engine to cause the XOR engine to perform the XOR operations used to encrypt the data and decrypt the data.

			19.	(Canceled)

Allowable Subject Matter
Claims 1-4, 6- 11 and 13-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above and  for the reasons put forth in the Remarks of 07-08-2022. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437